                Case 1:19-cr-00412-WHP Document 70 Filed 07/08/21 Page 1 of 2
                                                         KOSTELANETZ                           & FINK, LLP
                                                         7 WORLD TRADE CENTER, 34IB-fLO~O
                                                                                        ~R~==============,
                                                                                                        IQ(ft,7
                                                                 N EW YORK, N EW Y ORK
                                                                                                                  usocsoNY
                                                                              TEL: (2 12) 808-8100                ooCUMENT
        WASHINGTON, DC OFFICE                                                 F AX: (2 12) 808-8108               ELECTRONICALLY Fil..ED
60 I N EW JERSEY AVENUE, NW, S UITE 260                                          www kflaw.com
         WASH INGTON, DC 2000 I


         T EL
         F AX
                (202) 875-8000
                (202) 844-3500
                                                                                                   July8, 20      J.''W ,        1~
                                                                                                                              ? /r.:.
                                                                                                                  noc #:---"ii1      "}Ja:~
                                                                                                                                          ?i


BY ECF AND FEDEX                                                                                                           .....

Presiding Judge
                                                                                                             fy-k~~( O~ G(nr,}LJ
Southern District of New York
500 Pearl Street
New York, NY 10007

                                  Re:           United States v. Joseph Bailey
                                                19 Cr. 412 (WHP)
                                          ,.,    ....... "'"1   r ri,     ,..-.,. -- ,.
Dear Presiding Judge:
                                          I          •
                                          h, • ..._ .. 1 ..     1 v
                                                                      ~   '
                                                                                .... .__;,,,""_, ....

               We represent defendant Joseph Bailey, in the above-captioned matter. Mr. Bailey
was sentenced by Judge William H. Pauley III on December 22, 2020. In light of Judge Pauley' s
recent death, we have been advised by the Clerk's office to submit this request to the Presiding
Judge.

                     We write to request a two-week extension of time for Mr. Bailey to make the first
 payment required under the Order of Restitution which was entered on January 14, 2021. We are
 advised by Assistant United States Attorney Dina McLeod that the Government does not object to
; his ;:_.eguest.:__

                Mr. Bailey was sentenced to six months of imprisonment to be followed by three
 years of supervised release. The Court also ordered Mr. Bailey to pay restitution in the amount of
 $1,661,617. The Order of Restitution required Mr. Bailey to make an initial payment of$830,808
 within six months of the date of the order, or July 14, 2021 , followed by payment of the remaining
 balance within twelve months of the date of the order. The Order of Restitution also provided that
 Mr. Bailey would receive credit for any amounts collected by the government from Mr. Bailey for
 the same conduct in connection with a civil settlement in United States v. Stargate, et. al. , 14 Civ
 8991 (JPO).

                 The parties in United States v. Stargate have reached an agreement pursuant to
 which Mr. Bailey will pay $3 .2 million upon the signing of the final settlement documents and
 which will fully satisfy Mr. Bailey's obligations under the Order of Restitution. The parties have
 not yet finalized the settlement documents but expect to do so within the next few weeks.
         Case 1:19-cr-00412-WHP Document 70 Filed 07/08/21 Page 2 of 2




               In order to allow the parties to finalize the civil settlement and Mr. Bailey to make
payment pursuant to that civil settlement, we respectfully request that the July 14, 2021 due date
for Mr. Bailey' s initial payment under the Order of Restitution be extended to July 28, 2021.


                                                      Respectfully,



                                                      Michael Sardar
